Motion GRANTED and Order filed March 7, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00084-CV
                                   ____________

 IN RE DIAMOND READY MIX, INC., ENRIQUE MARRERO GALBAN,
                 AND MARIO ZERMENO, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-21098

                                      ORDER

      On February 9, 2022, relators Diamond Ready Mix, Inc., Enrique Marrero
Galban, Mario Zermeno, filed a petition for writ of mandamus in this court. Relators
ask this court to order the Honorable R.K. Sandill, Judge of the 127th District Court,
in Harris County, Texas, to set aside his order dated December 3, 2022, entered in
trial court number 2020-21098, styled Martin Palos Urrutia v. Enrique Marrero
Galban, Mario Zermeno, and Diamond Ready Mix, Inc.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On February 9, 2022, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the commencement of trial in trial court cause number 2020-
21098, Martin Palos Urrutia v. Enrique Marrero Galban, Mario Zermeno, and
Diamond Ready Mix, Inc., STAYED until a final decision by this court on relators’
petition for writ of mandamus, or until further order of this court.

                                   PER CURIAM


Panel consists of Justices Wise, Poissant, and Wilson.




                                           2